DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
	The abstract should be rewritten to comply with the guidelines.
	
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “user interface module”, “mobile device”, identification hardware”, “independently dismounted”, “self-sterilization equipment” and all other physical features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	It is unclear what is meant by “assessing whether sending said mobile pharmaceutical dispensing machine”.
	“said assessments” lack antecedent basis.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4,9-12 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lecocke et al. US 11,132,860 in view of Adams et al. US 2012/0310410.
Lecocke discloses a mobile pharmaceutical dispensing machine, comprising:
	(Re claim 1,2) “a. an external frame comprising an inside and an outside” (105 figure 1). “b. one or more pharmaceutical dispensing modules located in said inside of said external frame and configured to perform parts of a pharmaceutical dispensing process of a pharmaceutical dispensing request from at least one user” (230 figure 1). “c. one or more delivery windows facing said outside of said external frame and configured to receive and allow delivery of said one or more personalized pharmaceutical dispensing containers from said one or more pharmaceutical dispensing modules” (225, 230 figure 2). “d. one or more user interfaces in communication with said one or more pharmaceutical dispensing modules and configured to receive one or more inputs related to said pharmaceutical dispensing request from said at least one user” (205 figure 2).
	Lecocke does not disclose moving one or more items from general containers into one or more personalized pharmaceutical dispensing containers.
	Adams teaches moving one or more items from general containers into one or more personalized pharmaceutical dispensing containers (para 0058).
	It would have been obvious to one skilled in the art to modify the system of Lecocke to include at least on pharmaceutical array module which is capable of moving one or more items from general containers into one or more personalized pharmaceutical dispensing containers because it allows for automation of medication dispensing.
	(Re Claim 2) “wherein said one or more modules are selected from the group consisting of: at least one pharmaceutical array module, at least one storage module, at least one pharmaceutical operational modules section, at least one user interface module, at least one communication module and at least one mechanical arm module” (221,205,210,220 figure 2).
	(Re claim 3) “wherein said at least one user interface module is accessed by said at least one user using at least one mobile device” (455 figure 4).
	(Re claim 4) “wherein said at least one user interface module comprises at least one user interface panel facing said outside of said mobile pharmaceutical dispensing machine and located at a distance from about 0.9 meters to about 1.7 meters from the ground on which said mobile pharmaceutical dispensing machine is standing” (205 figure 2).
	(Re claim 5) Lecocke does not disclose wherein said at least one user interface module comprises identification hardware and software configured to recognize said at least one user trying to access the services of said mobile pharmaceutical dispensing machine.
	Adams teaches wherein said at least one user interface module comprises identification hardware and software configured to recognize said at least one user trying to access the services of said mobile pharmaceutical dispensing machine (para 0092).
	It would have been obvious to one skilled in the art to modify the system of Lecocke to include wherein said at least one user interface module comprises identification hardware and software configured to recognize said at least one user trying to access the services of said mobile pharmaceutical dispensing machine because it helps make sure the user is authorized to receive the medication.
	(Re claim 9) “wherein said one or more user interfaces comprises one or more two-way communication systems comprising one or more screens, one or more cameras and one or more microphones, configured to allow communication between said at least one user and an authorized personnel” (col 5 lines 51-63).
	(Re claim 10) “further comprising at least one written prescription processing system configured to process written prescriptions presented by said at least one user” (col 6 lines 8-18).
	(Re claim 11) “wherein said one or more user interfaces are further configured to display instructions related to said pharmaceuticals” (220 figure 5). The display is capable of displaying instructions about the pharmaceuticals or instructions on how to access pharmaceuticals and any information could be presented during the consultation.	
	(Re claim 12) ”wherein said mobile pharmaceutical dispensing machine further comprises one or more wheels and at least one motor in communication with said one or more wheels and configured to actively rotate said one or more wheels” (105 figure 2).
	Lecocke discloses a method for providing a pharmaceutical dispensing vehicle and/or a mobile pharmaceutical dispensing machine to an event, comprising:
	(Re claim 14) “a. receiving request for said pharmaceutical dispensing vehicle and/or said mobile pharmaceutical dispensing machine” (col 1 lines 19-31). “b. assessing whether sending said mobile pharmaceutical dispensing machine” (col 2-3 lines 59-5). “c. assessing one or more parameters of said event” (col 2-3 lines 59-20). “d. equipping said mobile pharmaceutical dispensing machine according to the results of said assessments” (col 2-3 lines 59-20). “e. deploying said mobile pharmaceutical dispensing machine to a location of said event” (figure 1).
	Lecocke does not disclose that there is a pharmaceutical dispensing machine as part of the “mobile pharmaceutical dispensing machine”.
	Adams teaches a pharmaceutical dispensing machine (figure 30).
	It would have been obvious to one skilled in the art to modify the system of Lecocke to include a pharmaceutical dispensing machine within the “mobile pharmaceutical dispensing machine” because it allows for automation of the dispensing process.
	(Re claim 15) “wherein said assessing one or more parameters of said event comprises one or more of assessing type of event, assessing expected population in event, assessing said location of event” (col 2-3 lines 59-20).
	(Re claim 16) “event is an emergency event” (col 2-3 lines 59-20, ‘disaster’).
	(Re claim 17,18) The system as disclose by Lecocke/Adams is capable for using in scheduled events or viral events.
	(Re claim 19) “said expected population comprises one or more of: elderly population, young population, healthy population, sick population, COVID-19 positive population, quarantined population, newborn population, middle age population and mixed population” (col 3 lines 6-20).
	(Re claim 20) “wherein said location comprises one or more of: public location, private location, a concert, a stadium, a hotel, a hotel used for quarantined patients, a hotel used for COVID-19 quarantined patients, a park, middle of a street, a location of an emergency event and a location of an accident” (col 4 lines 8-24).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lecocke/Adams in view of Chung et al. US 2013/0096715.
	Lecocke/Adams discloses the system as rejected above.
Lecocke/Adams does not disclose said at least one user interface panel comprises self-sterilization equipment.
	Chung teaches said at least one user interface panel comprises self-sterilization equipment (para 0091, 0098).
	It would have been obvious to one skilled in the art to modify the system of Lecocke/Adams to include said at least one user interface panel comprises self-sterilization equipment because it helps prevent transmission of contagions.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lecocke/Adams in view of Shoenfeld US 8,473,097.
	Lecocke/Adams discloses the system as rejected above.
Lecocke/Adams does not disclose said one or more delivery windows comprises self-sterilization equipment.
	Shoenfeld teaches said one or more delivery windows comprises self-sterilization equipment (col 4 lines 1-15).
	It would have been obvious to one skilled in the art to modify the system of Lecocke/Adams to include said one or more delivery windows comprises self-sterilization equipment because it helps prevent transmission of contagions.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lecocke/Adams in view of Guard US 2006/0049198.
	Lecocke/Adams discloses the system as rejected above.
	Lecocke/Adams does not disclose said one or more modules are configured to be independently dismounted from said mobile pharmaceutical dispensing machine; and wherein dismounting said one or more modules does not interrupt said parts of said pharmaceutical dispensing process.
	Guard discloses said one or more modules are configured to be independently dismounted from said mobile dispensing machine; and wherein dismounting said one or more modules does not interrupt said parts of said dispensing process (76 figure 7,8).
	It would have been obvious to one skilled in the art to modify the system of Lecocke/Adams to include said one or more modules are configured to be independently dismounted from said mobile pharmaceutical dispensing machine; and wherein dismounting said one or more modules does not interrupt said parts of said pharmaceutical dispensing process because it allows for more modularity and dispensers.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lecocke/Adams in view of Igata et al. US 2019/0278274.
Lecocke/Adams discloses the system as rejected above.
Lecocke/Adams does not disclose said mobile pharmaceutical dispensing machine is an autonomous mobile pharmaceutical dispensing machine and further comprises location and navigation systems.
Igata teaches said mobile pharmaceutical dispensing machine is an autonomous mobile pharmaceutical dispensing machine and further comprises location and navigation systems (abstract, figure 2).
It would have been obvious to one skilled in the art to modify the system of Lecocke/Adams to include said mobile pharmaceutical dispensing machine is an autonomous mobile pharmaceutical dispensing machine and further comprises location and navigation systems because it further reduces the need for personnel.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2022/0172549, 2021/0043309, 10,872,687, and 6,711,460.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204. The examiner can normally be reached Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3655



/TIMOTHY R WAGGONER/Primary Examiner, Art Unit 3655